Citation Nr: 1231158	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  02-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral wrist disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, an ex-spouse, and a friend


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2001 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2008, the Veteran testified at a Board hearing at the RO before a Veterans Law Judge (VLJ).  In November 2008 and again in June 2011, the issue was remanded for further development. 

The VLJ who held the August 2009 hearing is no longer employed at the Board.  The Veteran was provided the opportunity to attend another hearing with a current Board member, but declined the offer.  The testimony from the August 2008 hearing will be considered in the determination of this appeal.

The issues of clear and unmistakable error in the June 1982 rating decision and in the August 1986 rating decision were referred by the Board to the RO in November 2008 and June 2011.  However, no subsequent action was taken by the RO.  Therefore, these claims are once again referred to the RO for appropriate action.  


FINDING OF FACT

The most competent and credible medical evidence of record shows that the Veteran did not have a chronic disability of either wrist at any time during the pendency of the appeal.  



CONCLUSION OF LAW

A bilateral wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, dated in March 2003, August 2004, March 2006, and September 2011.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

As for the timing of the VCAA notice, the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim of service connection was readjudicated in the May 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Furthermore, even if the above notice was inadequate under 38 U.S.C.A. § 5103(a), the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and in substantial compliance with the November 2008 and June 2011 Remand instructions obtained all of the Veteran's available and identified post-service VA and private medical records including his records from the Houston VA Medical Center and from Abdul M. Khatri, M.D.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was afforded VA examinations in May 2001, December 2001, March 2005, December 2005, May 2009, April 2011, September 2011, and April 2012.  As the reports of examinations are based on medical history and the significant facts of the case, and as the VA examiners applied medical principles to the facts of the case, the VA examinations are adequate and as to the post-June 2011 examinations substantially comply with the November 2008 and June 2011 Remand instructions.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra; D'Aries, supra; Dyment, supra; Also see Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2008 Board hearing, the Veteran was assisted at the hearing by an accredited representative and that representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Washington v. Nicholson, 19Vet. App. 362, 366-67 (2005). 

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The probative value or weight of the evidence means does the evidence tend to prove a material fact.  Washington v. Nicholson, 19Vet. App. 362, 369 (2005).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Facts

The Veteran was in a motorcycle accident during service.  He sustained numerous injuries although the records do not indicate any injury to the bilateral wrists.  

The Veteran was afforded a VA examination in May 2001.  The Veteran reported wrist pain developing two to three years after the Veteran's motor vehicle accident.  The examiner noted normal range of motion of both wrists.  The examiner noted a history of carpal tunnel syndrome, but noted that although this may have been historically present, there is no indication of any ongoing compressive neuropathy at this time.  

A private treatment record dated February 2004 showed that the Veteran carries a diagnosis of degenerative arthritis and tendonitis of the wrist.  The examiner did not note any medical studies or findings related to the wrist.  

In a March 2005 VA examination, the Veteran again reported wrist pain developing two to three years after the Veteran's accident.  The examiner diagnosed bilateral carpal tunnel syndrome, which was not caused by or a result of the motor vehicle accident in 1980.  

In December 2005, the Veteran attended a VA examination of the spine.  The examiner noted possible associated right upper extremity radiculopathy, but recommended an electromyography (EMG) and nerve conduction study (NCS) for further evaluation.  

In February 2008, a treatment record from a neurology practice noted pain in both hands and wrist due to degenerative arthritis and tendonitis.  The examiner did not note any studies or other basis for this diagnosis.  

A January 2010 treatment record from the same neurology practice noted that the Veteran does not have any carpal tunnel syndrome.  The examiner based this opinion on an electro-diagnosis provided in November 2009.  The examiner noted no electro-diagnostic evidence to suggest right or left carpal tunnel neuropathy.  

A February 2010 VA treatment record notes that the Veteran's right upper extremity weakness pattern is not consistent with cervical radiculopathy and nondermatomal distribution.  

In December 2010, VA obtained another VA opinion.  The examiner noted that an EMG on November 2009 did not show evidence of carpal tunnel syndrome.  He also noted no X-ray reports of wrist arthritis or any loss of function of the hands.  The examiner opined that the data available does not substantiate the diagnosis of bilateral wrist arthritis or carpal tunnel syndrome.

A neurological opinion was provided in February 2011.  The examiner noted no documentation of a wrist injury or symptoms in the Veteran's treatment records.  The examiner referenced a study done in 2001 that diagnosed carpal tunnel syndrome.  The examiner related however that the carpal tunnel syndrome is unrelated to the Veteran's service-connected neck injury, however the possible injury from the accident could be a contributing factor to the carpal tunnel syndrome.  The examiner opined that the distribution pattern is at least as likely as not consistent with bilateral compressive median motor in neuropathy at the wrist (carpal tunnel syndrome), although noted that a diagnosis could be established with a more recent NCS/EMG if available.  

In September 2011, the Veteran was afforded another VA examination of the wrists.  The examiner performed a thorough physical examination.  The examiner noted that on a previous neurology examination in April 2011, the Veteran had normal reflexes, sensation, and motor function, with normal tone in his upper extremities.  The examiner noted no evidence of any arthritic changes in either wrist and no evidence of tendonitis in either wrist.  He noted previous X-rays and studies with no pathology.  The examiner noted a normal examination with normal X-rays of the bilateral wrists and no pathology of the wrists.  The examiner noted no wrist condition in either upper extremity.  

An EMG was done at the request of the examiner and completed in October 2011.  The examiner noted that the study was difficult to interpret due to persistent resting tremors.  

In April 2012, a VA examiner reviewed the October 2011 EMG and the subsequent April 2012 magnetic resonance imaging evaluation (MRI).  The examiner noted no change in the opinion.  The Veteran does not have a wrist condition.  The examiner specifically noted that the Veteran has had multiple examinations as well as X-rays in the past with no pathology noted of either wrist.  The examiner diagnosed a normal examination, normal X-rays, bilateral wrists, and no pathology regarding the wrist.  The examiner noted no cervical radiculopathy based on the EMG and NCS done in October 2011.  The Veteran had mild evidence of ulnar neuropathy as well as right median nerve neuropathy, neither of which is associated with any specific injury to the Veteran's wrist.  He has multiple studies over the years, both examinations as well as X-rays.  He has been worked up extensively on multiple occasions with normal examinations.    

Analysis

To establish a right to compensation for a present disability, a Veteran must show a current disability at any time during the pendency of the appeal.  Although the Veteran was in a motorcycle accident during service, there was no evidence of a wrist disability.  

The Veteran now complains of pain and numbness of the wrists since separation from service.  However, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In other words, pain alone is not a disability in the absence of an underlying disease or injury.  

As to medical evidence of a current disability, the Board notes that while the post-service record contains a number of medical records from both VA and private healthcare providers that initially diagnosed his bilateral wrist disability as degenerative arthritis, tendonitis, and/or carpal tunnel syndrome, among other things, these diagnoses have since been shown by the most competent and credible evidence of record, in the form of the above VA examinations, to have been made in error.  Therefore, while present in the claims file, they do not constitute a diagnosis of a disability at any time during the pendency of the appeal.  In other words, in the current appeal unlike the facts in McClain, supra, the Veteran did not have a disability which resolved after he filed his claim but instead never had a chronic disability to begin with.

As noted above, the VA examiners have specifically found that the Veteran does not have a wrist condition.  The most recent diagnosis dated April 2012 specifically states that the Veteran has a normal examination, normal X-rays, bilateral wrists, and no pathology regarding the wrist.  

Although prior records may show a diagnosis, the opinions were not based on medical tests, but rather on the Veteran's own history.  A mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The examinations based upon medical testing and physical examination revealed normal wrists bilaterally.  

As to the Veteran's complaints pain and numbness of the wrists since separation from service, the Board note that lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  And in certain circumstances a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, at 1377. 

Although the Veteran as a lay person is competent to describe wrist pain or numbness, a disability manifested by pain and numbness of the wrist is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis or presence of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law lay observation is competent).

As the presence or diagnosis of a disability manifested by pain and numbness of the wrists cannot be made by the Veteran a lay person based on his own personal observation, such a disability is not a simple medical condition.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a disability manifested by painful or numb wrists.

For this reason, the Veteran's statements to the extent the statements imply a disability manifested by painful or numb wrists, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of a bilateral wrist disability in service, since service, or currently, and his statements are excluded, that is, not to be considered as evidence favorable to the claim. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent evidence that the Veteran has a current wrist disability, there is no valid claim for service connection despite his claims of pain and numbness.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no valid claim for service connection, the Board need not reach the question of credibility of the Veteran's statements or the Veteran's competency or credibility with regard to his opinion as to the onset or cause of his painful or numb wrists. 

In the absence of competent evidence of a bilateral wrist disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral wrist disability is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


